UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: March 21, 2011 MAGNUM HUNTER RESOURCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32997 (Commission File Number) 86-0879278 (I.R.S. Employer Identification Number) 777 Post Oak Boulevard, Suite 650 Houston, Texas 77056 (Address of principal executive offices, including zip code) (832)369-6986 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 21, 2011, Magnum Hunter Resources Corporation issued a press release announcing that it had sold, in a public offering, 400,000 shares of its non-convertible 8.0% Series D Cumulative Preferred Stock (liquidation preference of $50.00 per share) (the "Series D Preferred Stock") at a public offering price of $47.00 per share. The Series D Preferred Stock will trade on the NYSE AMEX under the ticker symbol "MHR.PR.D." A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release of Magnum Hunter Resources Corporation Announcing Sale of 8.0% Series D Cumulative Preferred Stock, dated March 21, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGNUM HUNTER RESOURCES CORPORATION Date: March 21, 2011 /s/ Ronald D. Ormand Ronald D. Ormand, Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release of Magnum Hunter Resources Corporation Announcing Sale of 8.0% Series D Cumulative Preferred Stock, dated March 21, 2011 4
